FILED
                            NOT FOR PUBLICATION                             MAR 3 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


DAVID B. JOHNSON,                                No. 11-15020

               Plaintiff - Appellant,            D.C. No. 2:07-cv-02002-PMP-
                                                 GWF
  v.

R. J. SUBIA, Acting Warden, Mule Creek           MEMORANDUM*
State Prison; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Eastern District of California
                      Philip M. Pro, District Judge, Presiding

                            Submitted February 18, 2014**

Before:        ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       California state prisoner David B. Johnson appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that prison

officials retaliated against him for filing prison grievances. We review de novo the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s dismissal for failure to exhaust administrative remedies under the

Prison Litigation Reform Act, 42 U.S.C. § 1997e(a), and for clear error its factual

determinations. Wyatt v. Terhune, 315 F.3d 1108, 1117 (9th Cir. 2003). We

affirm.

      The district court properly dismissed Johnson’s retaliation claims concerning

an alleged false disciplinary charge and the destruction of his inmate grievance

because Johnson failed to exhaust his administrative remedies. See Woodford v.

Ngo, 548 U.S. 81, 85, 93-95 (2006) (holding that “proper exhaustion” is mandatory

and requires adherence to administrative procedural rules).

      Johnson’s contentions concerning the district court’s alleged denial of his

due process and equal protection rights are unpersuasive.

      Johnson’s request to stop deducting funds from his prison account for the

filing fees in this and other unrelated actions, set forth in his letter submitted on

July 13, 2012, is denied.

      AFFIRMED.




                                            2                                     11-15020